Lipscomb, J.
The first error assigned, and the only one that will he noticed, Is that ihe court erred in overruling tile demurrer. The petition appears to he an anomaly in judicial proceedings, and not iu conformity or reconcilable to either the common or statute law of this country. It, seem to be an effort to call upon tiie court, without having either person or property within our jurisdiction, to ile.cide an issue between citizens of another State that could never be. of any consequence to either party except on the future contingency of the defendant's hereafter introducing property within our jurisdiction on which tiie judgment could operate; and'could this issue he forced on us, it would be a precedent for exercising jurisdiction on issues sent from any part of the world.
The petition prays for a writ of attachment; what sort of attachment is not disclosed, whether against the person or the property of tiie defendant.. If it is to lie taken as a prayer to attach the property of the defendant, it is not supported by the affidavit nor the bond required by our law. If it is to be taken as a proceeding under tiie eleventh section of the act regulating proceedings in the District Courts, it is unsupported by the affidavit required by that section to authorize the publication of tiie citation. By referring to the provisions of section eleven we do not wish it to be understood that its true construction would have authorized a publication of citation, so as to give the court jurisdiction in this caso; but it is merely referred to for the purpose of showing that whatever its true construction may he, tiie plaintiff has not brought himself within its provisions. We believe the demurrer ought to have been sustained. The judgment is therefore reversed and tiie cause remanded.
Judgment reversed.